Mr. JUSTICE EBERLE delivered the opinion of the court: Oral argument of this case was set for June 1st, 1971. On Friday, May 28, 1971, the appellee filed a motion to transfer the cause to the Supreme Court of Illinois on the ground that the appeal raises the constitutionality of sections 6101 and 6102, chapter 34 of the Illinois Revised Statutes; that the issues are constitutional in nature, and that substantial questions under the constitution of the State of Illinois are involved. June 1st being the next court day, this motion did not come to the attention of the court until the day set for oral argument. At the opening of the court not all counsel were present. The court at that time decided to take the motion to transfer for consideration with the case. Supreme Court Rule 302, as revised, provides, “Appeals from final Judgments of the circuit courts shall be taken directly to the Supreme Court (1) in cases in which a statute of the United States or of this State has been held invalid * * The final order of the trial court holds that the assessment of a tax, under sections 6101 and 6102 of Chapter 34 of the Illinois Revised Statutes, against the plaintiff-appellee is a discriminatory tax prohibited by the constitution of the State of Illinois and of the United States, thereby declaring this statute invalid and unconstitutional. The issues in this case present the question of the constitutionality of said section 6101 and 6102. Under Supreme Court Rule 302, the appellee is entitled to a transfer of this cause, under its motion, and the case is ordered transferred to the Supreme Court of the State of Illinois. Cause transferred. MORAN, P. J., and ABRAHAMSON, J., concur.